Citation Nr: 0816906	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  00-20 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran had active military service from September to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  A September 1999 rating decision determined that 
new and material evidence had not been received to reopen 
claims for service connection for kidney and low back 
disorders.  The veteran testified before a Veterans Law Judge 
at a hearing held at the RO in September 2001.  In a January 
2002 decision, the Board reopened the claims for service 
connection for kidney and back disorders, and remanded those 
claims for further development.  In a June 2004 decision, the 
Board denied entitlement to service connection for a kidney 
disorder and denied entitlement to service connection for a 
back disorder.

The veteran appealed the June 2004 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a September 2004 Order, the Court granted a Joint Motion 
for Remand filed by the parties and vacated the Board's June 
2004 decision.  The case was thereafter returned to the 
Board.  Additional evidence was received following return of 
the case, for which a waiver of initial RO consideration of 
the evidence was provided.

In June 2005, the Board remanded the issues of entitlement to 
service connection for a kidney disorder and a back disorder 
to the RO for further development.  The file returned to the 
Board, and in an April 2006 decision, the Board again denied 
entitlement to service connection for a kidney disorder and 
denied entitlement to service connection for a back disorder.

The veteran appealed the April 2006 Board decision to the 
Court.  In an August 2007 Order, the Court granted a Joint 
Motion for Remand filed by the parties and partially vacated 
the Board's April 2006 decision.  The case was thereafter 
returned to the Board.

By letter dated in September 2007, the veteran was notified 
that the Veterans Law Judge who conducted a hearing in the 
case was not longer employed at the Board and that he was 
entitled to an additional hearing before a Veterans Law Judge 
who would render a decision in his case.  He was informed 
that if he did not respond within 30 days, the Board would 
assume she do not want an additional hear and would proceed 
accordingly.  The appellant did not respond to that 
correspondence and, therefore, the Board will proceed to the 
merits of his claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his kidney disability originated in 
service, and that his back disorder, while pre-existing 
service, was aggravated in service.

As noted above, the Board previously denied service 
connection for back and kidney disorders in a June 2004 
decision, which was vacated and remanded by the Court in 
September 2004.  Pursuant to the Court's Joint Remand 
instructions, the Board discussed the inservice and 
postservice medical evidence and remanded the case in June 
2005 for an additional examination and medical opinion.  It 
was noted that the April 2003 VA examination had concluded 
that the back and kidney disorder likely pre-existed service 
and likely were not aggravated in service, but did not 
indicate whether the disorders clearly and unmistakably 
existed prior to service and were not aggravated by service.  
It was pointed out that in Wagner v. Principi, 370 F. 3rd. 
1089 (Fed. Cir 2004), it was held that in  order to rebut the 
presumption of soundness, the government must show clear and 
unmistakable evidence of both a pre-existing condition and a 
lack of in-service aggravation.  See also VAOPGCPREC 3-2003.  

Pursuant to the Board's most recent remand, another VA 
examination was conducted in September 2005.  Following an 
extensive physical examination of the veteran, the examiner 
concluded that the veteran more likely than not had no 
permanent back disability caused by any activity in service.  
He stated that in view of the veteran's severe back problems 
prior to service, it is more likely than not that all of his 
problems that now exist existed prior to service and where 
not aggravated by anything that he was required to do while 
on active duty.  He added that it is more likely than not 
that the veteran did not have any permanent aggravation of 
his back condition in service and was quickly boarded out of 
service to prevent any aggravation from happening.  He said 
as far as any problems that he had on active duty, it would 
be pure speculation on his part to say that it was due to 
natural progression but more likely than not was due to his 
previous back problems.  He stated that the veteran's current 
back problems are not etiologically related to the veteran's 
period of military service.  

With respect to the veteran's kidneys, the examiner concluded 
that the veteran had no kidney trouble prior to service and 
that his kidney trouble started in service even though he was 
on active duty for only a short time.  Bilateral chronic 
pyelonephritis and chronic cystitis with trabeculation of the 
bladder and severe degenerative disc disease and degenerative 
joint disease changes of the lumbosacral spine were the 
diagnoses.

In an October 2005 addendum to the September 2005 
examination, the veteran's examiner noted that his opinion on 
that examination did not agree with his earlier opinion 
obtained when he examined the veteran in April 2003.  He 
noted that he had been requested by the RO to resolve the 
question concerning the difference of opinions.  He noted 
that he had concluded in April 2003 was that it was more 
likely than not that the veteran's kidney disorder preexisted 
his entry into active duty and was not made worse by any 
action during his brief stay in the military.  The examiner 
stated that having reviewed his recent examination in 
September 2005 and the examination of April 2003, it is his 
conclusion that it is more likely than not that the veteran's 
kidney disorder did preexist his entry into active duty since 
it was considered in service a chronic kidney disease 
(bilateral chronic pyelonephritis) and not anything that 
could have been caused by his brief stay in the military.  
The examiner revised his conclusions of September 2005 and 
stated that the veteran had chronic pyelonephritis in service 
which more likely than not clearly and unmistakably existed 
prior to service and could not have developed nor been 
aggravated within the short period of active duty.

The August 2007 Joint Motion for Remand concluded that the 
April 2006 Board decision failed to address whether the most 
recent VA examination complied with the June 2005 remand 
instructions.  The September 2005 VA examiner expressed most 
of his opinions in terms of "more likely than not," and the 
remand requested the opinion to be expressed in terms of 
"clear and unmistakable evidence."  The "clear and 
unmistakable" standard is a higher standard than the "more 
likely than not" standard.  See Cotant v. Principi, 17 Vet. 
App. 116, 131 (2003).  It was indicated that in its June 2005 
remand, the Board created a right in the veteran to have 
compliance with the prior remand order, citing Stegall v. 
West, 11 Vet. App. 268, 271(1998).  

In light of the concerns expressed in the Joint Motion for 
Remand, the Board finds that further development of the claim 
is warranted.  In this regard, the Board points out that 
while the April 2003 and September 2005 examiner concluded 
that the back and kidney disorders likely pre-existed service 
and likely were not aggravated in service, he did not 
indicate whether the disorders clearly and unmistakably 
existed prior to service and were not aggravated by service.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should forward the claims 
file to the physician who examined the 
veteran and prepared the April 2003 and 
September 2005 reports for an addendum 
opinion.  Based on his previous 
examinations of the veteran and his 
review of the claims file, the examiner 
should express an opinion regarding the 
following questions.  Additionally, that 
examiner should provide an opinion 
clarifying the reasons and bases for his 
change in opinion between the 
September 2005 VA examination report and 
the October 2005 addendum.

If the April 2003 and September 2005 VA 
examiner is unavailable, or is unable to 
provide the requested opinion without 
examining the veteran, the RO should 
afford the veteran a VA examination by a 
physician with appropriate expertise to 
determine the nature, extent and 
etiology of his back disability and 
express an opinion regarding the 
following questions.  The claims 
folders, including a copy of this 
remand, must be made available to and 
reviewed by the examiner.  The 
examination report is to reflect that a 
review of the claims files was made.  
All indicated tests should be conducted, 
and the examiner is to set forth all 
findings in detail.

A.  Did a back disability clearly and 
unmistakably exist prior to service 
without undergoing aggravation in 
service?

B.  If the back disorder clearly and 
unmistakably existed prior to service, 
was any in-service increase clearly and 
unmistakably due to natural progress?

C.  Did a kidney disorder clearly and 
unmistakably exist prior to service 
without undergoing aggravation in 
service?

D.  If the kidney disorder clearly and 
unmistakably existed prior to service, 
was any in-service increase clearly and 
unmistakably due to natural progress?

The examiner is specifically requested 
to NOT use the words "more likely than 
not" in expressing his opinion.  The 
complete rationale for all opinions 
expressed should also be provided.  

2.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty-to-
assist requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issues of 
entitlement to service connection for a 
kidney disability and entitlement to 
service connection for a back 
disability.

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and provide the 
veteran and his representative with an 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




